Name: Commission Regulation (EEC) No 2974/89 of 2 October 1989 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: wood industry;  tariff policy;  political geography
 Date Published: nan

 3. 10. 89 Official Journal of the European Communities No L 284/17 COMMISSION REGULATION (EEC) No 2974/89 of 2 October 1989 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be re-established, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 4234/88 of 19 December 1988 establishing ceilings and Community surveillance for imports of certain products originating in Yugoslavia (1989) (2), and in particular Article 1 thereof, Whereas the abovementioned Protocol 1 and Article 15 of the Cooperation Agreement provide that the products listed in the Annex are imported exempt of customs duty into the Community, subject to the ceiling shown, above which the customs duties applicable to third- countries may be re-established ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; Article 1 From 6 October to 31 December 1989, the levying of customs duties applicable to third countries shall be re-established on imports into the Community of the products listed in the Annex originating in Yugoslavia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 October 1989. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 41 , 14. 2. 1983, p. 2. (2) OJ No L 372, 31 . 12. 1988, p. 15 . No L 284/ 18 Official Journal of the European Communities 3. 10. 89 ANNEX Order No CN-code Description Ceiling (tonnes) 01.0040 3915 3915 90 3915 90 91 3915 90 99 3916 3916 90 ex 3916 90 90 3917 391710 ex 3917 10 90 Waste, parings and scrap, of plastics :  Of other plastics :   Other :  Of epoxide resins  Other Monofilament of which any cross-sectional dimension exceeds 1 mm, rods, sticks and profile shapes, whether or not surface-worked but not otherwise worded, of plastics :  Of other plastics : Other :  Of regenerated cellulose Tubes, pipes and hoses, and fittings therefor (for example, joints, elbows, flanges), of plastics :  Artificial guts (sausage casings) of hardened protein or of cellulosic materials :   Of cellulose plastic materials :  Of regenerated cellulose  Tubes, pipes and hoses, rigid :   Of other plastics :    Seamless and cut to a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked :     Other :  Of regenerated cellulose   Other, not reinforced or otherwise combined with other materials, without fittings :    Seamless and cut to a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked :     Other :  Of regenerated cellulose   Other :    Seamless and cut to a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked :     Other :  Of regenerated cellulose Self-adhesive plates, sheets, film, foil, tape, strip and other flat shapes, of plastics, whether or not in rolls :  In rolls of a width not exceeding 20 cm :  Other :    Other :  Of regenerated cellulose  Other :   Other :    Other :  Of regenerated cellulose 1 524 3917 29 ex 3917 29 19 3917 32 ex 3917 32 51 3917 39 ex 3917 39 19 3919 3919 10 ex 3919 10 90 3919 90 ex 3919 90 90 3 . 10 . 89 Official Journal of the European Communities No L 284/ 19 Order No CN-code Description Ceiling (tonnes) 01.0040 (continued) 3920 3920 71 Other plates, sheets, film, foil and strip, of plastics, non-cellular and not rein ­ forced, laminated, supported or similarly combined with other materials :  Of cellulose or its chemical derivatives : Of regenerated cellulose :    Sheets, film or strip, coiled or not, of a thickness of less than 0,75 mm : 3920 71 11     Not printed 1 524 3920 71 19     Printed 3920 71 90    Other : 3921 Other plates, sheets, film, foil and strip, of plastics :  Cellular : 3921 14 00   Of regenerated cellulose